Notice. — "At the house of Capt. Alexander Gordoner, on the 13th and 14th days of March next, in Oglethorpe County and State of Georgia, to take the deposition of said Alexander Gardner, Capt. John Fielder and others. "
Commission. — "To cause Alexander Gordan to come before you — between Ridge's orphans, by their next friend, Jonathan Haines, complainants, and Wm. T. Lewis and others, defendants."
Preamble of Deposition. — "To take the deposition of Alexander Gordon,. . . wherein Jonathan Haines as the next friend of the orphans of Wm. Ridge is plaintiff, and Wm. T. Lewis and Wm. Corch and others are defendants, at the house of the said Alexander Gordon."
Exceptions. — "1st. The house at which it was taken is described Gordon's own house, not dwelling house, and is not said in what county.
"2d. The notice is to take Gardner's deposition, and the deposition taken is Gordon's.                                                   (600)
"3d. The notice is for two days.
"4th. the suit is not the same in the commission and in the commission cited." *Page 506
Commission. — "To George Doherty, Permenus Taylor and Henry Bradford, Esquires, State of Tennessee and Jefferson County."
Notice. — "At the courthouse in Jefferson, in the county of Jefferson, on the 22d and 23d days of February next."
Deposition. — "Sworn to before us, two of the acting justices of the peace for Jefferson County, at the courthouse for said county, this 22d day of February,"
Exceptions. — "1st. Because the commission is not directed to justices of the peace, and the deposition appears to be taken by justices.
"2d. It does not appear that the deposition was taken at Jefferson courthouse, in Jefferson County.
"3d. The notice names two days, and the deposition was taken on the first."
Commission. —" To James Dickson, Robert Edmondson, and Samuel Bell, Esquires, of Davidson County and State of Tennessee. . . . Between Ridge's orphans, by their next friend, Jonathan Haines, complainants, and Wm. T. Lewis and others, defendants."
Notice. — "At the dwelling house of James Martin Lewis, Esquire, in the county of Davidson, . . on the 30th and 31st days of December next."
Deposition. — "Sworn to and subscribed before us, at the house of said James Martin Lewis, Esqiure, this 31st day of December, 1801, in the county of Davidson. . . ."
Certificate. — "We certify that we have taken the deposition of James Martin Lewis, Esquire, at his own house, in the county of Davidson and State of Tennessee, on the 31st day of December, 1801.
                                          SAMUEL BELL, J. P., JAMES DICKSON, J. P."
(601)   Exceptions. — "1st. That the commission is not directed to justices of the peace, nor the deposition taken by justices.
"2d. Two days are named in the notice, and so uncertain.
"3d. The notice is dwelling house, the deposition taken at his own house."
The depositions are taken with sufficient certainty, and ought to be read; the exceptions, therefore, are overruled.
NOTE. — See Kenedy v. Alexander, 2 N.C. 25; Ellmore v. Mills,ibid, 359; Alston v. Taylor, ibid., 381; Harris v. Peterson, 4 N.C. 358;Bedell v. State Bank, 12 N.C. 483. *Page 507